Denied and Opinion Filed March 20, 2019




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00225-CV

  IN RE MEDALIST HOLDINGS, INC., LEEWARD HOLDINGS, LLC, CAMARILLO
       HOLDINGS, LLC, MICHAEL LACEY, AND JAMES LARKIN, Relators

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-00951

                             MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                               Opinion by Justice Partida-Kipness
       Before the Court are relators’ petition for writ of mandamus and the response briefs of the

Backpage real parties in interest and of real party in interest Plaintiff XXXXXXXX. In this

original proceeding, relators seek a writ of mandamus directing the trial court to vacate a February

20, 2019 order denying relators’ motion for protective order and ordering relators to produce the

documents for which relators sought protection.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relators have not shown they are entitled to the relief requested. Accordingly, we deny

relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the
petition if the court determines relator is not entitled to the relief sought).




                                                     /Robbie Partida-Kipness/
                                                     ROBBIE PARTIDA-KIPNESS
                                                     JUSTICE


190225F.P05




                                                  –2–